Exhibit 10.14

 

WYNDHAM HOTELS & RESORTS, INC.
SAVINGS RESTORATION PLAN

 

--------------------------------------------------------------------------------


 

WYNDHAM HOTELS & RESORTS, INC. 
SAVINGS RESTORATION PLAN

 

Article I - Sponsorship and Purpose of Plan

 

1.1                               Sponsorship. Wyndham Hotels & Resorts Inc., a
corporation organized under the laws of the State of Delaware, sponsors the
Wyndham Hotels & Resorts Inc. Savings Restoration Plan, a non-qualified deferred
compensation plan for the benefit of Participants and Beneficiaries (as defined
herein).

 

1.2                               Purpose of Plan. The Plan is established and
maintained for the purpose of enabling a select group of management or highly
compensated employees of the Employer (as defined herein) to enhance their
retirement security by permitting the deferral of compensation in excess of
certain limitations on contributions imposed by the Code (as defined herein) on
the Wyndham Hotels & Resorts Inc. Employee Savings Plan. The Plan is also
intended to comply with the American Jobs Creation Act of 2004 and Code
Section 409A and shall be interpreted accordingly.

 

Article II - Definitions

 

Wherever used in the Plan, the following terms when capitalized shall have the
meanings set forth in this Article II, unless otherwise required by the context.

 

2.1                               Account shall mean the book entries maintained
by the Employer or its designee on behalf of each Participant reflecting
Deferral Contributions that have been made and adjusted to reflect Earnings;
provided, however, that the existence of such Account shall not be deemed to
vest in any Participant any right, title or interest in or to any specific
assets of the Employer.

 

2.2                               Beneficiary shall mean the person(s) or entity
designated by the Participant in accordance with the provisions of Article VIII
to receive benefits under the Plan as a result of a Participant’s death.

 

2.3                               Board shall mean the Board of Directors of the
Sponsor.

 

2.4                               Code shall mean the Internal Revenue Code of
1986, as amended, including regulations thereunder.

 

2.5                               Code Section 409A means Section 409A of Code
and the regulations and guidance promulgated thereunder.

 

2.6                               Committee shall mean Compensation Committee of
the Board; provided, that the Committee may designate certain administrative
functions to the Sponsor’s Employee Benefits Committee.

 

2.7                               Compensation shall have the meaning set forth
under the Qualified Plan and also shall include any payments under the Global
Annual Incentive Plan to the extent determined by the Committee from time to
time in its sole discretion, but without regard to the limitations provided
under Code Section 401(a)(17).

 

2

--------------------------------------------------------------------------------


 

2.8                               Deferral Contribution shall mean the amount
allocated to a Participant’s Account for any Plan Year pursuant to Section 4.1
hereof.

 

2.9                               Earnings shall mean the amount determined in
accordance with Article V hereof by which the value of a Participant’s Account
is adjusted.

 

2.10                        Effective Date shall mean the date on which Wyndham
Worldwide Corporation distributes Wyndham Hotels & Resorts Inc. common stock by
way of a pro rata dividend to Wyndham stockholders.

 

2.11                        Eligible Employee shall mean, with respect to any
Plan Year, any employee of the Employer who is (i) selected for participation by
the Committee based upon eligibility criteria that it shall establish from time
to time in its sole discretion, (ii) a Management or Highly Compensated Employee
(within the meaning of ERISA) and (iii) eligible for participation in the
Qualified Plan.

 

2.12                        Employer shall mean the Sponsor and its successors
and assigns and any subsidiary or affiliate of the Employer that adopts the Plan
with the approval of the Board.

 

2.13                        Enrollment Agreement shall mean the agreement, in a
form acceptable to the Committee (including the use of a Voice Response System),
by which an Eligible Employee may enroll as a Participant, and which will
document the Participant’s elections under this Plan, including a Participant’s
Deferral Contribution election, Investment Fund selection, Beneficiary
designation and form of distribution.

 

2.14                        ERISA means the Employee Retirement Income Security
Act of 1974, as amended from time to time. Reference to any section or
subsection of ERISA includes reference to any comparable or succeeding
provisions of any legislation which amends, supplements or replaces such section
or subsection.

 

2.15                        Investment Fund shall mean one or more investment
vehicles in which amounts allocated to a Participant’s Account shall be deemed
to have been invested and which shall be used to determine Earnings in
accordance with Article V.

 

2.16                        Participant shall mean any Eligible Employee who has
enrolled in the Plan upon the execution of an Enrollment Agreement, or any
former Eligible Employee or Beneficiary for whom an Account is maintained.

 

2.17                        Plan shall mean this Wyndham Hotels & Resorts Inc.
Savings Restoration Plan.

 

2.18                        Plan Year shall mean the twelve (12)-consecutive
month period ending each December 31.

 

2.19                        Qualified Plan shall mean the Wyndham Hotels &
Resorts Inc. Employee Savings Plan, as amended and restated from time to time.

 

2.20                        Sponsor shall mean Wyndham Hotels & Resorts Inc.

 

3

--------------------------------------------------------------------------------


 

2.21                        Separation from Service means a Participant’s death,
retirement or other termination of employment with the Employer and all of its
affiliates (as determined in accordance with Treasury Regulation
Section 1.409A-1(h)(1)). For this purpose, (a) the employment relationship shall
be treated as continuing intact while the Participant is on military leave, sick
leave or other bona fide leave of absence (such as temporary employment by the
government), except that if the period of such leave exceeds six (6) months and
the Participant’s right to reemployment is not provided for by statute or
contract, then the employment relationship shall be deemed to have terminated on
the first day immediately following such six (6)-month period; and
(b) “Disability” or “Disabled” means (i) the inability of a Participant to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) the Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Employer.
Notwithstanding the foregoing, a Participant shall be deemed Disabled if he or
she is determined to be totally disabled by the Social Security Administration.
The Committee shall determine whether or not a Participant is Disabled based on
such evidence as the Committee deems necessary or advisable.

 

2.22                        Valuation Date shall mean the last day of each Plan
Year and any other date upon which the value of a Participant’s Account is
determinable from the custodial records.

 

Article III - Enrollment and Participation

 

3.1                               Enrollment. An individual who is an Eligible
Employee may enroll in the Plan and become a Participant by completing an
Enrollment Agreement.

 

3.2                               Continuation of Participation. A Participant
shall continue to remain a Participant as long as he or she is entitled to
benefits under the Plan.

 

3.3                               Inactive Participants. In the event a
Participant is no longer an Eligible Employee, such Participant shall become an
inactive Participant, retaining all the rights described herein, except the
right to make any future Deferral Contributions.

 

Article IV - Deferral Contributions

 

4.1                               Deferral Contribution. For each Plan Year, a
Participant may elect to defer up to ten percent (10%) of the Compensation
payable to such Participant. Such election to defer shall be reflected in the
Enrollment Agreement in effect for the Participant or in such other manner
acceptable to the Committee. A Participant’s Deferral Contribution shall not be
made available to such Participant, except as provided in Article VII hereof,
but instead shall be allocated to the Participant’s Account as soon as
administratively feasible following the date on which such Compensation would
otherwise have been paid to the Participant.

 

4.2                               Application of Deferral Contribution Election.
The amount of a Participant’s Deferral Contribution election shall be effective
for compensation payable in the Plan Year following the execution of the
Enrollment Agreement. Such election shall continue to remain in effect for all
future Plan Years until a new election has been made.  Except as provided in
Section 7.3 hereof, a

 

4

--------------------------------------------------------------------------------


 

Participant’s election may not be changed during the Plan Year. Any change to
the amount of a Participant’s Deferral Contribution election shall be effective
for Compensation payable in the Plan Year following the Plan Year during which
such new election has been made. Notwithstanding any other provision herein, any
Compensation deferred pursuant to a Participant’s Deferral Contribution election
shall be for Compensation that relates solely to services performed after the
Enrollment Agreement is filed.

 

4.3                               Prior Deferred Amounts. The Sponsor has
assumed deferred compensation obligations (“Assumed Amounts”) of certain
Participants who were participants of the Wyndham Worldwide Corporation Savings
Restoration Plan (the “Wyndham Plan”). Assumed Amounts have become obligations
of the Sponsor hereunder and have been credited to the Accounts of applicable
participants hereunder. Assumed Amounts credited to Accounts hereunder shall
remain subject to the same terms and conditions as were applicable to such
amounts under the terms of the Wyndham Plan and any applicable Participant
election; provided, that the Plan Administrator hereunder may prescribe
rules and regulations governing the Assumed Amounts, including the ability of
Participants to revise the investment vehicles in which the Assumed Amounts are
deemed to be invested.

 

Article V - Earnings

 

5.1                               Investment Direction. Each Participant has the
right to select, subject to the approval of the Committee, the Investment Fund
in which the Deferral Contributions and any related Earnings will be deemed to
have been invested as of the date such amounts have been allocated to the
Participant’s Account. Any selection made by the Participant shall be reflected
on the Enrollment Agreement or in such other manner acceptable to the Committee.
The Committee, in its sole discretion, may allow, limit or prohibit changes by a
Participant to his or her selected Investment Funds. Neither the Employer nor
the Committee is liable for any loss resulting from the Investment Fund vehicles
offered for investment of a Participant’s Account nor from a Participant’s
direction of the investment of any part of his or her Account. Any Participant
election may be subject to the approval of any trustee of any trust holding
Deferred Contributions.

 

5.2                               Calculation of Earnings and Losses. As of each
Valuation Date, earnings or losses will be credited to each Participant’s
Account for the period beginning with the previous Valuation Date and ending
with the current Valuation Date. Earnings and losses shall be based on rate of
return (including a negative return) determined by the performance of the
Investment Fund.

 

Article VI - Vesting

 

6.1                               Vesting. A Participant’s Deferral
Contributions and any related Earnings shall at all times be fully vested.

 

Article VII - Distribution and Form of Benefits

 

7.1                               Timing of Distribution. Except as provided in
Section 7.3 hereof, amounts credited to a Participant’s Account shall be
distributed to the Participant or Beneficiary within sixty (60) days following
the later to occur of the close of the Plan Year during which the Participant
has incurred a Termination of Employment and the date which is seven (7) months
following the Participant’s Termination of Employment.

 

5

--------------------------------------------------------------------------------


 

7.2                               Form of Benefit. Amounts distributable
pursuant to Section 7.1 hereof will be paid in either of the following forms:
(i) in one lump sum or (ii) in installments payable for a term not to exceed
five years. Such election shall be made in such Participant’s Enrollment
Agreement at the time of such Participant’s initial participation in the Plan.

 

7.3                               Unforeseeable Emergency Distribution.
Notwithstanding Section 7.1, in the event a Participant (or a former Participant
who is then receiving a distribution of his or her Accounts pursuant to the
installment method under Section 7.2) suffers an Unforeseeable Emergency (as
defined under Code Section 409A), the Company shall distribute to such
Participant as a hardship benefit all or any portion of the Participant’s
Accounts, but only such amount necessary to satisfy the Unforeseeable Emergency,
net of tax withstanding (such distribution, an “Unforeseeable Emergency
Distribution”).  An Unforeseeable Emergency Distribution shall be distributed at
such times as the Committee shall determine, and the Participant’s Accounts
shall be reduced by the amount so distributed. The Committee shall make the
decision of whether or not, and to what extent, an Unforeseeable Emergency
Distribution is payable to the Participant, based on the facts and circumstances
of the case. The Committee’s decision as to whether or not an Unforeseeable
Emergency Distribution is payable, and to what extent it is payable, shall be
final, conclusive and binding on all persons. Notwithstanding any other
provision herein, no distribution from the Plan shall be permitted in the event
of an Unforeseeable Emergency if the financial need can be satisfied through
reimbursement from insurance, liquidation of the Participant’s assets (if
possible) or cessation of deferrals under the Plan, all in accordance with Code
Section 409A.

 

7.4                               Change of Control. Subject to Section 7.5, as
soon as practicable following, and in any event within sixty (60) days of, a
Change of Control, each Participant shall be paid his or her entire Account
balance in a single lump sum payment. Change of Control shall mean a change in
the ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets, within the meaning of Code
Section 409A and Treasury Regulation Section 1.409A-3(i)(5) or any successor
regulation which may be promulgated under Code Section 409A from time to time.

 

7.5                               Income Inclusion Under Code Section 409A.

 

7.5.1 Section 409A. Although the Employer does not guarantee to the Participant
any particular tax treatment relating to the payments under the Plan, it is
intended that such payments be exempt from, or comply with, Code Section 409A,
and the Plan shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A.

 

7.5.2 Installments. If, under the Plan, an amount is to be paid in two (2) or
more installments, each installment shall be treated as a separate payment for
purposes of Code Section 409A.

 

7.5.3 Separation From Service. A termination of employment shall not be deemed
to have occurred for purposes of any provision of the Plan providing for the
payment of amounts or benefits subject to Code Section 409A upon or following a
termination of employment unless such termination is also a Separation from
Service.

 

7.5.4 Payment Period. Whenever a payment under the Plan specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
forty (40) days following the

 

6

--------------------------------------------------------------------------------


 

date of termination”), the actual date of payment within the specified period
shall be within the sole discretion of the Company.

 

7.5.5. Compliance. Notwithstanding anything herein to the contrary, in no event
whatsoever shall the Employer be liable for any additional tax, interest or
penalties that may be imposed on a Participant by Code Section 409A or any
damages for failing to comply with Code Section 409A.

 

Article VIII - Beneficiary Designation

 

8.1                               Designation. Upon enrollment in the Plan, each
Participant shall file with the Committee a written designation of one or more
persons as the Beneficiary who shall be entitled to receive the amount, if any,
payable under the Plan upon the Participant’s death. A Participant may, from
time to time, revoke or change his or her Beneficiary designation without the
consent of any prior Beneficiary by filing a new such designation with the
Committee on a form designated by the Committee for such purpose. The most
recent such designation received by the Committee shall be controlling and shall
be effective upon receipt and acceptance by the Committee; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death.

 

8.2                               Failure to Designate Beneficiary. If no such
Beneficiary designation is in effect at the time of a Participant’s death, or if
no designated Beneficiary survives the Participant, or if such designation
conflicts with law, the Participant’s estate shall be deemed to have been
designated as the Beneficiary and shall receive the payment of the amount, if
any, payable under the Plan upon the Participant’s death. If the Committee is in
doubt as to the right of any person to receive such amount, the Committee may
retain such amount, without liability for any interest thereon, until the rights
thereto are determined, or the Committee may pay such amount into any court of
appropriate jurisdiction and such payment shall be a complete discharge of the
obligations of the Employer under the Plan. Any payment made pursuant to this
Section 8.2 to a Participant’s estate shall be made within sixty (60) days of
the Participant’s death.

 

8.3                               Payment to Representatives. If the Committee
determines that a Participant or Beneficiary is legally incapable of giving
valid receipt and discharge for the payment due from this Plan, such amounts
shall be paid to a duly appointed and acting guardian, if any. If no such
guardian is appointed and acting, the Committee may retain such amount, without
liability for any interest thereon, until the rights thereto are determined, or
the Committee may pay such amount into any court of appropriate jurisdiction on
behalf of the Participant or Beneficiary and such payment shall be a complete
discharge of the obligations of the Employer under the Plan. Any payment made
pursuant to this Section 8.3 to a guardian shall be made within sixty (60) days
of the Participant’s death.

 

Article IX - Plan Administration

 

9.1                               Powers and Duties of Administrative Committee.
The Committee shall have absolute discretion with respect to the operation,
interpretation and administration of the Plan. The Committee’s powers and duties
shall include, but not be limited to:

 

a)                                     Establishing Accounts for Participants;

 

7

--------------------------------------------------------------------------------


 

b)                                     Determining eligibility for, and amount
of, distributions from the Plan;

 

c)                                      Adopting, interpreting, altering,
amending or revoking rules and regulations necessary to administer the Plan;

 

d)                                     Delegating ministerial duties and
employing outside professionals as may be required; and

 

e)                                      Entering into agreements or taking such
other actions on behalf of the Employer as are necessary to implement the Plan.

 

In the event a member of the Committee is also a Participant, such member shall
not be entitled to make any decision with respect to his or her own
participation in, and benefits under, the Plan. Any action of the Committee may
be taken by a vote or written consent of the majority of the Committee members
entitled to act. Any Committee member shall be entitled to represent the
Committee, including the signing of any certificate or other written direction,
with regard to any action approved by the Committee.

 

9.2                               Expenses. All expenses, including, but not
limited to any investment fees, administrative fees and income taxes, incurred
with respect to the Plan shall be paid by the Employer.

 

9.3                               Claims Procedure. In the event a claim by a
Participant relating to the amount of any distribution is denied, such person
will be given written notice by the Committee of such denial, which notice shall
set forth the reason for denial.  The Participant may, within sixty (60) days
after receiving the notice, request a review of such denial by filing notice in
writing with the Committee. The Committee, in its discretion, may request a
meeting with the Participant to clarify any matters it deems pertinent. The
Committee will render a written decision within sixty (60) days after receipt of
such request, stating the reason for its decision. If the Committee is unable to
respond within sixty (60) days, an additional sixty (60) days may be taken by
the Committee to respond. The Participant will be notified if the additional
time is necessary by the end of the initial sixty (60)-day period. The
determination of the Committee as to any disputed questions or issues arising
under the Plan and all interpretations, determinations and decisions of the
Committee with respect to any claim hereunder shall be final, conclusive and
binding upon all persons.

 

Article X - Amendment and Termination

 

10.1                        Amendment. Subject to Code Section 409A and
Section 10.3, the Sponsor, in its sole discretion, by action of its Board or
other governing body charged with the management of the Sponsor, or its
designee, may amend the Plan, in whole or in part, at any time.

 

10.2                        Termination. Subject to Code Section 409A and
Section 10.3, the Sponsor, by action of its Board or such other governing body
charged with the management of the Sponsor, or its designee, may terminate this
Plan at any time. Upon termination of the Plan, all future Deferral
Contributions hereof will be suspended. However, earnings will continue to be
credited in accordance with Article V until such time that a complete
distribution has been made. Upon such Plan termination, distributions from the
Plan will be made in accordance with Article VII as if no such termination had
occurred.

 

8

--------------------------------------------------------------------------------


 

10.3                        Protection of Benefit. No amendment or termination
of this Plan shall reduce the rights of any Participant with respect to amounts
allocated to a Participant’s Account prior to the date of such amendment or
termination without the Participant’s express written consent.

 

Article XI - Miscellaneous

 

11.1                        Tax Withholding. The Employer shall have the right
to deduct an amount sufficient in the opinion of the Employer to satisfy all
federal, state and other governmental tax withholding requirements relating to
any distribution from the Plan.

 

11.2                        Offset to Benefits. Amounts payable to the
Participant under the Plan may be offset by any reasonable monetary claims the
Employer has against the Participant.

 

11.3                        Inalienability. Except as provided in Section 11.2
hereof, a Participant’s right to payments under this Plan are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant. In no
event shall the Employer make any payment under this Plan to any person or
entity other than the Participant or Beneficiary, unless required by law.

 

11.4                        Employment. The adoption and maintenance of this
Plan does not constitute a contract between the Employer and any Participant and
is not consideration for the employment of any person. Nothing contained herein
gives any Participant the right to be retained in the employ of the Employer or
derogates from the right of the Employer to discharge any Participant at any
time and for any reason without regard to the effect of such discharge upon his
or her rights as a Participant in the Plan.

 

11.5                        Indemnity of Committee. The Employer indemnifies and
holds harmless the Committee and its designees from and against any and all
losses resulting from any liability to which the Committee may be subjected by
reason of any act or conduct (except willful misconduct or gross negligence) in
its official capacity in the administration of this Plan, including all costs
and expenses reasonably incurred in its defense, in case the Employer fails to
provide such defense.

 

11.6                        Liability. No member of the Board, the Committee, or
management of the Employer shall he liable to any person for any action taken
under the Plan.

 

11.7                        Rules of Construction.

 

(a)                                 Governing Law. The construction and
operation of this Plan are governed by the laws of the State of Delaware, except
to the extent superseded by federal law.

 

(b)                                 Headings. The headings of articles, sections
and subsections are for reference only and are not to be utilized in construing
the Plan.

 

(c)                                  Gender. Unless clearly inappropriate, all
pronouns of whatever gender refer indifferently to persons or objects of any
gender.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Singular and Plural. Unless clearly
inappropriate, singular terms refer also to the plural number and vice versa.

 

(e)                                  Severability. If any provision of this Plan
is held illegal or invalid for any reason, the remaining provisions are to
remain in full force and effect and to be reformed, construed and enforced in
accordance with the purposes of the Plan as if the illegal or invalid provision
did not exist.

 

Article XII - Funding

 

12.1                        Unfunded Plan. This Plan is intended to be unfunded
for tax purposes and all distributions hereunder shall be made out of the
general assets of the Employer. No Participant or Beneficiary shall have any
right, title, interest, or claim in or to any assets of the Employer other than
as an unsecured creditor. The Plan constitutes only an unsecured commitment by
the Employer to pay benefits to the extent, and subject to the limitations,
provided for herein. Although this Plan constitutes an “employee benefit plan”
within the meaning of Section 3(3) of ERISA, it is intended to cover only a
select group of management or highly compensated employees pursuant to Sections
201, 301 and 401 of ERISA.

 

12.2                        Trust. Notwithstanding the foregoing, the Employer
shall contribute to an irrevocable grantor trust amounts allocated to a
Participant’s Account under Article IV and Article V hereof. The assets of such
trust shall be available to the creditors of the Employer in the event of
bankruptcy or insolvency. To the extent of the trust assets, amounts due under
the Plan shall be payable first from such trust to Plan Participants before any
claim is made against the Employer. The Committee may provide direction to the
trustee or custodian on behalf of the Employer as it deems necessary to provide
for the proper distribution of benefits from the trust.

 

10

--------------------------------------------------------------------------------